Citation Nr: 0739822	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.  

2. Entitlement to a compensable rating for a right knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Mrs. L.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1966 to February 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, PA.  

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The underlying issue for service connection for a low back 
disability and the claim for increase for the right knee 
disability are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in July 1986, the RO denied the claim 
of service connection for a low back disability; after the 
veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim 
and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in July 1986 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for a low back disability.


CONCLUSIONS OF LAW

1. The rating decision in July 1986 by the RO, denying 
service connection for a low back disability, became final. 
38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in July 1986, denying the claim of service 
connection for a low back disability, is new and material, 
and the claim of service connection for a low back disability 
is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for a low back disability, 
the only matter resolved in this decision, further discussion 
here of compliance with the VCAA with regard to the claim to 
reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Rating Decision in July 1986 and Evidence Previously 
Considered

In a rating decision in July 1986, the RO denied the claim of 
service connection for a low back disability on the grounds 
that he did not have a low back disability on separation 
examination from service.  After the RO notified the veteran 
of the adverse determination and of his procedural and 
appellate rights, he did not appeal the denial of the claim, 
and the rating decision became final based on the evidence of 
record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.



The evidence considered at the time of the rating decision of 
July 1986 consisted of:

The service medical records, which showed that in September 
1973 the veteran injured his back while lifting a 2200 pound 
bomb.  Throughout his time on active duty, including in 
September 1973, July 1976, June 1981 and June 1985, he 
complained and was treated for back pain.  On separation 
examination in June 1985, no back abnormality was found.  

Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the veteran's current application to reopen the claim was 
received in July 2004, the regulatory definition currently in 
effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Additional Evidence

The additional evidence presented since the rating decision 
in February 1996 consists of:

In a statement, dated in March 2006, D.V.L.,MD, stated that a 
good portion of the veteran's back disability was directly 
related to his years of service in the military and all the 
lifting of heavy equipment, including weapons, pallets, 
antenna installation, and climbing ladders. 

Analysis

The record shows that the claim was previously denied because 
a low back disability was not shown on separation examination 
from service.  As the additional evidence, in the form of the 
medical opinion of March 2006, relates to an unestablished 
fact necessary to substantiate the claim, that is, evidence 
suggesting of a current back disability and a nexus between 
the current back disability and service, it is new and 
material and raises a reasonable possibility of 
substantiating the claim and the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened.  To 
this extent only, the appeal is granted.


REMAND

In March 2005, the veteran was afforded a VA examination for 
his low back disability, but an opinion was not provided 
regarding whether the current low back disability was related 
to an injury or disease of service origin.  

The record shows that the veteran cancelled his VA 
examination for his right knee, however the veteran has 
indicated that there was a miscommunication regarding his 
request for a right knee examination.  

In light of the above, further evidentiary development is 
needed under the duty to assist.  Accordingly, the case is 
REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by an orthopedist to determine 
whether it is at least as likely as not 
that the veteran has a current low back 
disability due to a lifting-type injury 
that was documented during service.  The 
veteran's file must be made available to 
the examiner. 

In formulating the opinion, the 
examiner is asked to comment on the 
September 1973 back injury and 
subsequent in-service treatment for 
back pain to include entries in July 
1976, in June 1981 and in June 1985.  

Also the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility." Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  If the requested 
opinion cannot be provided without 
resort to speculation, the examiner 
should so state.
    
2. Schedule the veteran for a VA 
examination to determine the degree of 
right knee impairment including any 
limitation of motion or instability.  The 
examination must include a description of 
range of motion in degrees of flexion and 
extension, including any additional 
functional loss due to pain or painful 
movement. The veteran's file should be 
made available for review by the examiner.

3. After the above is completed, 
adjudicate the claims.  If any benefit 
sought remains denied, provide the veteran 
a supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


